


Exhibit 10.1




SECOND AMENDMENT TO
EMPLOYMENT AND NON-COMPETITION AGREEMENT
THIS SECOND AMENDMENT (this “Second Amendment”) to that certain EMPLOYMENT AND
NON-COMPETITION AGREEMENT executed as of May 14, 2012 and amended by the First
Amendment dated May 17, 2012 (the “Agreement”) is executed as of this 7th day of
November 2012, by and between KAYAK Software Corporation, a Delaware corporation
(the “Company”), and Daniel Stephen Hafner, an individual (“Employee”).
In consideration of the premises and the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Company and Employee,
IT IS HEREBY AGREED AS FOLLOWS:
1.    Section 2.2(a) shall be shall be deleted and replaced in its entirety as
follows:
“(a) Employee will be eligible to earn an annual performance-based bonus based
on performance criteria approved by the Company's Board of Directors or its
Compensation Committee for each full or pro rata portion of any fiscal year
during which Employee is employed by the Company (each, a “Bonus Year”), the
terms and conditions of which as well as Employee's entitlement thereto being
determined annually in the sole discretion of the Company's Board of Directors
or its Compensation Committee (the “Performance Bonus”). The amount of the
Performance Bonus will vary based on the level of achievement of Company and
individual performance criteria established by the Company's Board of Directors
or its Compensation Committee, but the performance criteria will be set to
target a Performance Bonus equal to a designated percentage of Base Salary as of
December 31st of the applicable Bonus Year if the performance criteria
established by the Company's Board of Directors and its Compensation Committee
are met (the “Target Bonus”). Unless the Board of Directors or its Compensation
Committee establishes a separate plan for the payment of the Performance Bonus
setting out the time of payment of such Performance Bonus, earned Performance
Bonus will be paid in the fiscal year following the close of the applicable
Bonus Year, on or about 2 1/2 months following completion of said Bonus Year.”
2.    Except as modified by this Second Amendment, the Agreement shall continue
in full force and effect.






[Remainder of the Page Intentionally Left Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year written above.


 
COMPANY:
 
 
 
KAYAK SOFTWARE CORPORATION
 
 
 
By: /s/ Karen Ruzic Klein
 
Name: Karen Ruzic Klein
 
Title: General Counsel
 
 
 
EMPLOYEE:
 
/s/ Daniel Stephen Hafner
 
Daniel Stephen Hafner
 
 
 
 



